The foregoing opinion of NIPPER, C., is adopted as the opinion of the court. The judgment of the circuit court is accordingly reversed and the cause remanded. Allen, P.J., Becker andDaues, JJ., concur."
I. We are met at the threshold of this case with the contention on the part of respondents that this court has no jurisdiction because the gist of relator's complaint is that the Court of Appeals has simply erroneously construed Section 6786, Revised Statutes 1919, relating to guarding dangerous machinery, and has pointed out no decision of this court which has construed said section differently from, or in any manner conflicting with, the decision of the appellate court before us for review. A merely erroneous construction of a statutory provision, on which the Supreme Court has not passed, by a Court of Appeals, vests no superintending jurisdiction in this court by writ ofcertiorari. [Sublette v. Railroad, 198 Mo. 190; State ex rel. v. Sturgis, 208 S.W. 458-460; State ex rel. v. Reynolds, 214 S.W. l.c. 122; State ex rel. v. Reynolds, 216 S.W. 774-5; McManus v. Burrows, 217 S.W. 514; State ex rel. v. Reynolds, 233 S.W. l.c. 484; State ex rel. v. Allen, 242 S.W. 679-80.] *Page 35 
The only contention of relator is that the rule ejusdem generis
applies to the construction of said Section 6786, whereas the St. Louis Court of Appeals has decided that said rule does not apply. No general rule of law contrary to said rule of ejusdem generis
is announced in the opinion of the Court of Appeals, and the conclusion of said court is not contrary to any previous decision of this court upon the same or a similar state of facts. The charge that the opinion is erroneous because contrary to the rule of ejusdem generis, is simply an argument that it failed to apply a proper general rule of construction established by this court, to said statute and the facts before it — that is, failed to properly construe said statute in this case. This is not sufficient to invoke our jurisdiction. Relator must point out some decision of this court where the facts were the same or similar to those in this case, in which it was held that said rule of ejusdem generis applied to said statute. [State ex rel. v. Allen, 242 S.W. 679-80; State ex rel. v. Sturgis, 208 S.W. 458, l.c. 461, and other cases cited.]
We are cited by learned counsel for relator to the following cases: State v. Wade, 267 Mo. 249, l.c. 257; Regan v. Ensley, 283 Mo. l.c. 307; State ex rel. v. Wurdeman, 227 S.W. l.c. 67; St. Louis v. Laughlin, 49 Mo. 559; State v. Dinnisse, 109 Mo. l.c. 438; State v. Grisham, 90 Mo. l.c. 165, 166. Such cases, however, involve and apply the rule ejusdem generis to the construction of other statutes, notably the Homestead Law, and other statutes in no manner relating to the guarding of dangerous machinery, and are irrelevant to the question of our jurisdiction in this case, which is the initial point for us to decide herein. We have no general jurisdiction over the Courts of Appeals by appeal or writ of error for the correction of errors in their decisions as we have over the circuit courts. Our right and power of superintendence over said courts by writ of certiorari, as invoked in this case, is limited to cases where the decision of the appellate court is in conflict with the last previous *Page 36 
decision of this court. Unless, therefore, this court has heretofore determined a case involving the same or similar state of facts as the case now before us, and therein held that such facts constituted no cause of action against the defendant and in favor of the plaintiff by reason of the rule of ejusdem generis
applying to the construction of said statute, there is no previous decision of this court in conflict with the decision of the Court of Appeals. We have not heretofore had before us any case construing said statute as to the same or similar facts. We have never determined whether said rule of ejusdem generis
applies or does not apply to said statute under any state of facts. We cannot therefore inquire into the correctness of the ruling of the Court of Appeals in the instant case (State ex rel. v. Reynolds, 216 S.W. l.c. 774-5, and other cases cited, supra), and we do not do so, but leave that question open to be decided when it is properly before us, in a case of which we have jurisdiction.
The result is, our writ heretofore issued herein, is quashed. It is so ordered.